DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/653,027, filed on 7/18/2017.

Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, line 5, “region disposed the semiconductor” should be change to “region disposed in the semiconductor”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  In claim 29, line 8, “region disposed the semiconductor” should be change to “region disposed in the semiconductor”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,026,772.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 10,026,772.  A mapping of the corresponding claims appears below.

Regarding claim 19, claim 19 is a broader recitation and an obvious variation of claim 1 of US 10,026,772.  Please see the chart below
Present application (17/471,964)
Reference Patent (10,026,772)
Notes
A light detecting device, comprising: 
An imaging device, comprising: 
Obvious variation
A semiconductor substrate including a first plane receiving incident light and a second plane opposite to the first plane;
A semiconductor substrate including a first side as a light-receiving side, and a second side opposite to the first side;
Obvious variation
A first photoelectric conversion region disposed in the semiconductor substrate; a second photoelectric conversion region disposed in the semiconductor substrate adjacent to the first photoelectric conversion region in a cross-sectional view;
A plurality of photoelectric conversion regions in the semiconductor substrate, the plurality of the photoelectric conversion regions comprising a first photoelectric conversion region, a second photoelectric conversion region, a third photoelectric conversion region, and a fourth photoelectric conversion region; a floating diffusion region shared by the first, the second, the third and the fourth photoelectric conversion regions; 
Obvious variation and Broader Recitation
A first trench including a void region disposed between the first and second photoelectric conversion regions in the cross-sectional view; and a multi wiring layer disposed at a side of the second plane in the cross-sectional view, wherein a first film and a second film are disposed in the first trench in the cross-sectional view.
A first element isolation region disposed between the first photoelectric conversion region and the second photoelectric conversion region; a multilayer wiring layer disposed at the second side of the semiconductor substrate, wherein the first element isolation region comprises a p-type semiconductor layer, the first element isolation region comprises a first trench including a first light-shielding film, and an insulating film is disposed in the first trench and disposed over the first photoelectric conversion region and the second photoelectric conversion region.
Obvious variation and Broader Recitation



Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation and an obvious variation of claim 14 of U.S. Patent No. 10,680,029.  A mapping of the corresponding claims appears below.

Regarding claim 19, claim 19 is a broader recitation and an obvious variation of claim 14 of US 10,680,029.  Please see the chart below
Present application (17/471,964)
Reference Patent (10,680,029)
Notes
A light detecting device, comprising: 
An electronic apparatus, comprising: an optical system; and a light detecting device, comprising:
Broader recitation
A semiconductor substrate including a first plane receiving incident light and a second plane opposite to the first plane;
A semiconductor substrate including a first side as a light-receiving side, and a second side opposite to the first side, the semiconductor substrate including:
Obvious variation
A first photoelectric conversion region disposed in the semiconductor substrate; a second photoelectric conversion region disposed in the semiconductor substrate adjacent to the first photoelectric conversion region in a cross-sectional view;
A plurality of photoelectric conversion regions in the semiconductor substrate, at least one of the plurality of the photoelectric conversion regions comprising: a first photoelectric conversion region, a second photoelectric conversion region disposed adjacent to the first photoelectric conversion region, and 
Obvious variation and Broader Recitation
A first trench including a void region disposed between the first and second photoelectric conversion regions in the cross-sectional view; and a multi wiring layer disposed at a side of the second plane in the cross-sectional view, wherein a first film and a second film are disposed in the first trench in the cross-sectional view.
A first element isolation region disposed between the first photoelectric conversion region and the second photoelectric conversion region, the first element isolation region including a first trench that includes a first void region, a first insulating film disposed on the first side of the semiconductor substrate; a first insulating layer; a first light shielding element, wherein at least a portion of the first light shielding element is disposed over the first element isolation region; and a multilayer wiring layer disposed on the second side of the semiconductor substrate.
Obvious variation and Broader Recitation



Claim 29 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,680,029.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 29 of the instant application is a broader recitation and an obvious variation of claim 14 of U.S. Patent No. 10,680,029.  A mapping of the corresponding claims appears below.

Regarding claim 29, claim 29 is a broader recitation and an obvious variation of claim 14 of US 10,680,029.  Please see the chart below
Present application (17/471,964)
Reference Patent (10,680,029)
Notes
An electronic apparatus, comprising: an optical system; and a light detecting device, comprising: 
An electronic apparatus, comprising: an optical system; and a light detecting device, comprising:
Broader recitation
A semiconductor substrate including a first plane receiving incident light and a second plane opposite to the first plane;
A semiconductor substrate including a first side as a light-receiving side, and a second side opposite to the first side, the semiconductor substrate including:
Obvious variation
A first photoelectric conversion region disposed in the semiconductor substrate in a cross-sectional view; a second photoelectric conversion region disposed in the semiconductor substrate adjacent to the first photoelectric conversion region in a cross-sectional view;
A plurality of photoelectric conversion regions in the semiconductor substrate, at least one of the plurality of the photoelectric conversion regions comprising: a first photoelectric conversion region, a second photoelectric conversion region disposed adjacent to the first photoelectric conversion region, and 
Obvious variation and Broader Recitation
A first trench disposed between the first and second photoelectric conversion regions in the cross-sectional view; and a multi wiring layer disposed at a side of the second plane in the cross-sectional view, wherein P-type silicon and silicon oxide are disposed in the first trench in the cross-sectional view.
A first element isolation region disposed between the first photoelectric conversion region and the second photoelectric conversion region, the first element isolation region including a first trench that includes a first void region, a first insulating film disposed on the first side of the semiconductor substrate; a first insulating layer; a first light shielding element, wherein at least a portion of the first light shielding element is disposed over the first element isolation region; and a multilayer wiring layer disposed on the second side of the semiconductor substrate.
Obvious variation and Broader Recitation


Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 19 of the instant application is a broader recitation and obvious variation of claim 1 of U.S. Patent No. 11,139,332.  However, it is noted that claim 1 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 19 of the instant application 17/471,964 is encompassed by the combination of claim 1 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 19 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 20 of the instant application is a broader recitation and obvious variation of claim 2 of U.S. Patent No. 11,139,332.  However, it is noted that claim 2 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 20 of the instant application 17/471,964 is encompassed by the combination of claim 2 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 20 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 21 of the instant application is a broader recitation and obvious variation of claim 3 of U.S. Patent No. 11,139,332.  However, it is noted that claim 3 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 21 of the instant application 17/471,964 is encompassed by the combination of claim 3 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 21 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 22 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 22 of the instant application is a broader recitation and obvious variation of claim 4 of U.S. Patent No. 11,139,332.  However, it is noted that claim 4 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 22 of the instant application 17/471,964 is encompassed by the combination of claim 4 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 22 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 23 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 23 of the instant application is a broader recitation and obvious variation of claim 5 of U.S. Patent No. 11,139,332.  However, it is noted that claim 5 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 5 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 23 of the instant application 17/471,964 is encompassed by the combination of claim 5 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 23 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 24 of the instant application is a broader recitation and obvious variation of claim 8 of U.S. Patent No. 11,139,332.  However, it is noted that claim 8 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 24 of the instant application 17/471,964 is encompassed by the combination of claim 8 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 24 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 25 of the instant application is a broader recitation and obvious variation of claim 6 of U.S. Patent No. 11,139,332.  However, it is noted that claim 6 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 25 of the instant application 17/471,964 is encompassed by the combination of claim 6 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 25 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 26 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 26 of the instant application is a broader recitation and obvious variation of claim 7 of U.S. Patent No. 11,139,332.  However, it is noted that claim 7 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films formed in a trench (figure 9A; paragraph 90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 26 of the instant application 17/471,964 is encompassed by the combination of claim 7 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 26 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 27 of the instant application is a broader recitation and obvious variation of claim 1 of U.S. Patent No. 11,139,332.  However, it is noted that claim 1 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 27 of the instant application 17/471,964 is encompassed by the combination of claim 1 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 27 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 28 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 28 of the instant application is a broader recitation and obvious variation of claim 2 of U.S. Patent No. 11,139,332.  However, it is noted that claim 2 U.S. Patent No. 11,139,332 does not explicitly disclose that the first and second photoelectric conversion regions comprise an n-type region, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include an n-type region as part of the photoelectric conversion regions (figures 9A,9B; paragraph 92).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor capture image signals and are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 28 of the instant application 17/471,964 is encompassed by the combination of claim 2 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 28 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 29 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 29 of the instant application is a broader recitation and obvious variation of claim 9 of U.S. Patent No. 11,139,332.  However, it is noted that claim 9 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 29 of the instant application 17/471,964 is encompassed by the combination of claim 9 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 27 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 30 of the instant application is a broader recitation and obvious variation of claim 10 of U.S. Patent No. 11,139,332.  However, it is noted that claim 10 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 30 of the instant application 17/471,964 is encompassed by the combination of claim 10 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 30 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
Claim 31 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 31 of the instant application is a broader recitation and obvious variation of claim 11 of U.S. Patent No. 11,139,332.  However, it is noted that claim 11 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 31 of the instant application 17/471,964 is encompassed by the combination of claim 11 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 31 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 32 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 32 of the instant application is a broader recitation and obvious variation of claim 12 of U.S. Patent No. 11,139,332.  However, it is noted that claim 12 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 32 of the instant application 17/471,964 is encompassed by the combination of claim 12 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 32 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 33 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 33 of the instant application is a broader recitation and obvious variation of claim 13 of U.S. Patent No. 11,139,332.  However, it is noted that claim 13 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 33 of the instant application 17/471,964 is encompassed by the combination of claim 13 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 33 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 34 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 34 of the instant application is a broader recitation and obvious variation of claim 16 of U.S. Patent No. 11,139,332.  However, it is noted that claim 16 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 34 of the instant application 17/471,964 is encompassed by the combination of claim 16 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 34 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 35 of the instant application is a broader recitation and obvious variation of claim 14 of U.S. Patent No. 11,139,332.  However, it is noted that claim 14 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 35 of the instant application 17/471,964 is encompassed by the combination of claim 14 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 35 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 36 of the instant application is a broader recitation and obvious variation of claim 15 of U.S. Patent No. 11,139,332.  However, it is noted that claim 15 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 36 of the instant application 17/471,964 is encompassed by the combination of claim 15 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 36 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 37 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 37 of the instant application is a broader recitation and obvious variation of claim 9 of U.S. Patent No. 11,139,332.  However, it is noted that claim 9 U.S. Patent No. 11,139,332 does not explicitly disclose that a first film and a second film are disposed in the first trench in the cross-sectional view and wherein the first film comprises a p-type silicon film and the second film comprises a silicon oxide, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include a pixel element isolation layer that includes multiple oxide films including a p-type silicon film and a silicon oxide film formed in a trench (figure 9A; paragraphs 83-90).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 37 of the instant application 17/471,964 is encompassed by the combination of claim 9 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 37 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 38 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,139,332 in view of Yoshihara US 2005/0263804.  Claim 38 of the instant application is a broader recitation and obvious variation of claim 10 of U.S. Patent No. 11,139,332.  However, it is noted that claim 10 U.S. Patent No. 11,139,332 does not explicitly disclose that the first and second photoelectric conversion regions comprise an n-type region, however Yoshihara discloses that it is well known in the digital imaging art for an image sensor to include an n-type region as part of the photoelectric conversion regions (figures 9A,9B; paragraph 92).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 of U.S. Patent No. 11,139,332 with the teachings disclosed by Yoshihara in order to ensure that photoelectric conversion regions within an image sensor capture image signals and are electrically isolated from one another.
In view of the above, since the subject matter recited in claim 38 of the instant application 17/471,964 is encompassed by the combination of claim 10 of U.S. Patent No. 11,139,332 and the Yoshihara reference, allowing claim 38 of the instant Application 17/471,964 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
All of the following listed prior art references were cited as relevant prior art in the parent applications from which the current application is claiming priority to and are relevant prior art references involving solid state imaging devices including element isolation regions.
Shinohara US 8,749,679
Iwamoto US 2010/0207231
Hong US 2008/0230865
Furuichi US 2009/0020796
Hirota US 2008/0290382
Maruyama US 2007/0210395
Suzuki US 2003/0025160
Kim US 2007/0057147
Shinohara US 9,337,230
Shinohara US 9,564,467
Shinohara US 9,741,760
Shinohara US 10,283,552

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699